Citation Nr: 1545734	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-49 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 30 percent for left hydronephrosis status post stent.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1989 to July 1996.  The sleep apnea service connection claim is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.

As discussed below, the Board finds that the Veteran has recently filed a timely notice of disagreement (NOD) on the issues of entitlement to increased ratings for left hydronephrosis and for PTSD, denied in an August 2015 RO rating decision.  This finding requires the Board to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the Veteran was scheduled to testify at a Travel Board hearing in July 2015.  However, as discussed below, the Veteran has withdrawn the claim on appeal that would have been the subject of the Travel Board hearing (the claim of service connection for sleep apnea), and the request for such hearing has accordingly been withdrawn.

The Board observes that during the pendency of this appeal, the Veteran initiated an appeal for an increased rating for left hydronephrosis that was addressed by the RO in February 2014 with a rating decision partially granting the claim and with an SOC at that time.  The Veteran did not submit a timely substantive appeal to perfect that appeal; accordingly, that instance of the left hydronephrosis issue is not before the Board.  Subsequently, the Veteran raised a new claim for an increased rating for left hydronephrosis that was denied by an August 2015 RO rating decision, with the Veteran appealing the August 2015 denial in a September 2015 NOD.  This more recent appeal of the left hydronephrosis rating is the matter addressed by the Board at this time.

The issues of entitlement to increased ratings for left hydronephrosis and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In items of correspondence received by VA in July 2015 and in September 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw his appeal on the issue of entitlement to service connection for sleep apnea.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran and his representative have submitted statements to VA in July 2015 and September 2015 unequivocally expressing his desire to withdraw the appeal on the issue of service connection for sleep apnea.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review this claim.



ORDER

The appeal seeking entitlement to service connection for sleep apnea is dismissed.


REMAND

The Veteran's claims for increased ratings for left hydronephrosis and for PTSD were denied by the RO in an August 2015 decision, and the Board finds that the Veteran has recently (in September 2015) filed a timely NOD to initiate an appeal of those denials.

The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  These amendments are applicable with respect to claims and appeals filed on or after March 24, 2015, and are applicable in the present case (as the pertinent claims were filed in July 2015, as noted by the RO's August 2015 rating decision).  The September 2015 NOD was filed on VA Form 21-0958 and is a valid NOD to initiate an appeal on the left hydronephrosis and PTSD rating issues.  The Board observes that in September 2015 the Veteran also expressed a desire to withdraw an appeal, but the September 2015 withdrawal discusses the sleep apnea service connection issue (referencing the prior July 2015 withdrawal of that issue) and the past issue of entitlement to service connection for PTSD (referencing that this claim had been granted).  The September 2015 withdrawal correspondence does not unequivocally indicate that either of the recently appealed increased rating claims were contemplated in the Veteran's desire to withdraw an appeal; indeed, the September 2015 withdrawal correspondence pertains to "his appeal pending before the Board," a scope that does not fully include the increased rating issues for which a NOD was just filed in September 2015.  The Board finds that it is most appropriate to recognize that the Veteran's September 2015 NOD on these increased rating issues was valid and timely to initiate an appeal and that the September 2015 NOD has not been withdrawn.

No SOC has been issued addressing these recently appealed increased rating claims.  When there has been an adjudication by the RO and a timely NOD has been filed, an SOC addressing the issues must be furnished to the appellant.  The Board must instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an SOC addressing the issues of entitlement to increased ratings for (1) left hydronephrosis and for (2) PTSD.  To perfect an appeal of either claim to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


